THE THIRTEENTH COURT OF APPEALS

                                   13-20-00484-CV


  Juana Laguna, Joanna Gonzalez Acevedo, as Administrator of the Estate of Regino
                                   Gonzalez Jr.
                                        v.
             Raymond R. Fulp III, D.O. and Ray Fulp Orthopedics, PA


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-0973-13-A-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

July 21, 2022